



Exhibit 10.39
Execution Version


FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is entered
into as of February 21, 2020, by and between Bellicum Pharmaceuticals, Inc., a
Delaware corporation (“Seller”), and The University of Texas M.D. Anderson
Cancer Center, an institution of higher education and an agency of the State of
Texas (“Buyer”). Seller and Buyer are sometimes individually referred to herein
as a “Party” and collectively referred to herein as the “Parties.”
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of January 17, 2020 (the “APA”);
WHEREAS, Seller and Buyer desire to enter into this Amendment to extend the End
Date from February 21, 2020 to March 13, 2020;
WHEREAS, pursuant to Section 9.09 of the APA, the APA can only be amended,
modified or supplemented by an agreement in writing signed by Buyer and Seller;
and
WHEREAS, the Parties now desire to amend the APA as described below.
NOW, THEREFORE, in consideration of the foregoing, and other for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:
AGREEMENT
1.Definitions. Capitalized terms used in this Amendment and not otherwise
defined shall have the meaning ascribed to such terms in the APA.


2.Amendment of Section 3.01. Section 3.01 of the APA is hereby deleted and
restated in its entirety to read as follows:


Section 3.01    Closing. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place on the third Business Day after
the date on which all of the conditions set forth in Section 3.02 and Section
3.03 have been satisfied or waived in writing (other than those conditions that
by their terms are to be satisfied or waived at the Closing), or such other date
as may be agreed upon in writing by Buyer and Seller (the “Closing Date”);
provided, however, that the parties shall use commercially reasonable efforts to
have the Closing occur prior to or on March 13, 2020.
3.Amendment of Section 8.0l(a). Section 8.0l (a) of the APA is hereby deleted
and restated in its entirety to read as follows:


(a)By Seller if Closing has not occurred by March 13, 2020;


4.Amendment of Section 8.01(d). Section 8.01(d) of the APA is hereby deleted and
restated in its entirety to read as follows:


(d)    by either Buyer or Seller by providing written notice to the other at any
time on or before March 13, 2020 (the “End Date”) if the Closing shall not have
occurred by reason of the impossibility of satisfying any condition set forth in
Section 3.02, in the case of Buyer, or Section 3.03 in the case of Seller,
(unless the impossibility of satisfying any such condition is the result of one
or more breaches or violations of, or inaccuracy in, any covenant, agreement,
representation or warranty set forth in this Agreement by the terminating
party);
5.Ratification. Except as expressly amended by this Amendment, the APA is hereby
ratified and confirmed in all respects.





--------------------------------------------------------------------------------





6.Governing Law. The Amendment shall be governed by and construed under and in
accordance with the laws of the State of Texas without reference to its
conflicts of law provisions, and all obligations of the Parties created under
the Amendment are performable in Harris County, Texas. Subject to Sections 9.12
and 9.13 of the APA, any legal suit, action or proceeding arising out of or
based upon this Amendment, may be instituted in the federal courts of the United
States of America or the courts of the State of Texas in each case located in
the City of Houston and Harris County, and each Party irrevocably submits, to
the maximum extent permitted by law, to the exclusive jurisdiction of such
courts in any such suit, action or proceeding.


7.Counterparts; Headings. This Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument. This Amendment also may be evidenced by e-mail
delivery of a “.pdf” format data file, and such “.pdf” signature page will be
deemed to be an original signature. The headings contained in this Amendment are
for purposes of convenience only and shall not affect the meaning or
interpretation of this Amendment.
[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers as of the date first above written.
SELLER:
BELLICUM PHARMACEUTICALS, INC.
By: /s/ Rick Fair    
Name: Rick Fair
Title: CEO & President
BUYER:
THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER
By: /s/ Peter W.T. Pisters, M.D.    
Name: Peter W.T. Pisters, M.D.
Title: President
READ AND APPROVED:
By: /s/ Jason B. Bock, Ph.D.    
Name: Jason B. Bock, Ph.D.
Its: VP and Head, Biologics Product Development
Reviewed and Approved by
UTMDACC Legal Services for
UTMDACC Signature:


/s/Kenny Freed 2/25/20
















[Signature Page to First Amendment to Asset Purchase Agreement]



